FOR IMMEDIATE RELEASE TSX: SLW July 15, 2013 NYSE: SLW SILVER WHEATON TO RELEASE 2 RESULTS ON AUGUST 14, 2013 Vancouver, British Columbia – Silver Wheaton Corp. (TSX:SLW) (NYSE:SLW) will release 2013 second quarter results on Wednesday, August 14, 2013, after market close. A conference call will be held Thursday, August 15, 2013, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call please use one of the following methods: Dial toll free from Canada or the US:1-888-231-8191 Dial from outside Canada or the US:1-647-427-7450 Pass code:19889035 Live audio webcast:www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded (for two weeks). You can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US:1-855-859-2056 Dial from outside Canada or the US:1-416-849-0833 Pass code:19889035 Archived audio webcast:www.silverwheaton.com For further information, please contact: Patrick Drouin Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
